UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6440


MONTAVIS KENTRAIL GAINES,

                Petitioner - Appellant,

          v.

WARDEN RICHARD COTHRAM,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. J. Michelle Childs, District Judge.
(5:14-cv-04652-JMC)


Submitted:   February 10, 2017            Decided:   February 21, 2017


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Montavis Kentrail Gaines, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Montavis Kentrail Gaines seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.        Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Gaines has not made the requisite showing.    Accordingly, we deny

Gaines’ motion for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are



                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3